Citation Nr: 1030940	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  03-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the cervical spine (hereinafter 
cervical spine disability).

2.  Entitlement to a disability rating in excess of 10 percent, 
for the period prior to April 22, 2008, and in excess of 10 
percent, for the period beginning June 1, 2008, for degenerative 
joint disease of the lumbosacral spine (hereinafter lumbosacral 
spine disorder).

3.  Entitlement to an initial compensable disability rating for 
headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to February 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Louis, 
Missouri.

This case was previously before the Board in April 2005 and 
January 2009 when it was remanded for further development.  

In an April 2010 rating decision, the RO increased the disability 
rating for the service-connected degenerative joint disease of 
the lumbosacral spine to 100 percent disabling for the period 
beginning April 22, 2008, through June 1, 2008.  As that award 
was not a complete grant of benefits, the issue remained in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case so as to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  In January 2009, the Board remanded the Veteran's 
claims, in part, for attempts to be made to obtain private 
medical records reflecting the surgical procedures in April 2008 
and September 2008, and any other private medical treatment for 
the disabilities at issue.  The Board notes that pursuant to the 
Board's remand order the records regarding the surgical 
procedures dated in April and September 2008 were obtained and 
associated with the claims folder.  However, the Veteran 
identified additional private treatment by Drs. C.W., J.G., and 
C.J., and there is no indication in the claims file that any 
attempt has been made to obtain the records regarding the 
Veteran's treatment by these physicians pursuant to the Board's 
January 2009 remand order.

VA has a duty to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d) (2009).  In addition, the 
Board notes that where the remand orders of the Board or the 
United States Court of Appeals for Veterans Claims (Court) are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
claims must be remanded for attempts to be made to obtain the 
records regarding the Veteran's treatment from Drs. C.W., J.G., 
and C.J.  These outstanding treatment records, as well as any 
other new evidence collected during the course of this remand, 
may in turn require consideration in another medical examination.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases 
from the Veteran, the RO/AMC shall obtain 
and associate with the claims file any 
records regarding treatment by Drs. C.W., 
J.G., and C.J.  Any additional pertinent 
records identified during the course of the 
remand should also be obtained, following 
the receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.  If attempts to obtain these 
records are unsuccessful, and further 
attempts to obtain them would be futile, 
such should be document this in the file 
and the Veteran should be notified 
accordingly.

2.  The RO/AMC shall then review the 
Veteran's claims file and undertake any 
additional development indicated.  This may 
include, if necessary, arranging for the 
Veteran to undergo appropriate VA medical 
examinations to synthesize any new evidence 
in determining the extent and severity of 
his disorders.

3.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to comply with due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

